Board of Tax Appeals, No. 99-A-1411. Upon consideration of the joint motion to reconsider dismissal and reinstate appeal,
IT IS ORDERED by the court that the motion for reconsideration be, and hereby is, granted.
IT IS FURTHER ORDERED by the court, sua sponte, that the decision and order of the Board of Tax Appeals be vacated, and the cause is remanded to the Board of Tax Appeals with directions to remand this cause to the Tax Commissioner to implement the mediated agreement of the parties.
IT IS FURTHER ORDERED that the parties are to bear their respective costs herein expended; and that a mandate be sent to the Board of Tax Appeals to carry this judgment into execution; and that a copy of this entry be certified to the Board of Tax Appeals for entry.
Cook, J., not participating.